727 S.E.2d 549 (2012)
STATE
v.
Lawrence Donell FLOOD, Sr.
No. 295P12-1.
Supreme Court of North Carolina.
July 9, 2012.
Anne M. Gomez, Assistant Appellate Defender, for Flood, Lawrence Donell (Sr.).
Mary Carla Hollis, Raleigh, for State of North Carolina.
Robert F. Johnson, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 9th of July 2012 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 9th of July 2012."